                                         Case 4:01-cv-01351-JST Document 3268 Filed 04/09/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MARCIANO PLATA, et al.,                              Case No. 01-cv-01351-JST
                                                         Plaintiffs,
                                   8
                                                                                              ORDER SETTING BRIEFING
                                                   v.                                         SCHEDULE
                                   9

                                  10     GAVIN NEWSOM, et al.,                                Re: ECF No. 3266
                                                         Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13            Plaintiffs have requested an expedited briefing schedule on their motion requesting “an

                                  14   order directing Defendants and Receiver to develop a plan to manage and prevent the further

                                  15   spread of COVID-19 in California state prisons.” ECF No. 3266 at 1. The Court finds good cause

                                  16   to set the following schedule:

                                  17            1. Defendants’ opposition shall be filed by April 13, 2020, at 2:00 p.m.

                                  18            2. Although Plaintiffs “waive any right to file a reply,” id., experience demonstrates that a
                                  19   reply brief might be essential to adequate consideration of the issues raised in Defendants’

                                  20   opposition. See ECF No. 3247 at 1 (three-judge court order requiring reply brief despite

                                  21   Plaintiffs’ waiver). Plaintiffs shall file a reply brief by April 14, 2020, at 2:00 p.m.

                                  22            3. The Court will hear argument on April 16, 2020, at 2:00 p.m. The hearing will proceed

                                  23   telephonically. The Court will provide information about dialing in to the hearing in a future

                                  24   order.

                                  25            IT IS SO ORDERED.

                                  26   Dated: April 9, 2020
                                                                                         ______________________________________
                                  27
                                                                                                       JON S. TIGAR
                                  28                                                             United States District Judge
